Citation Nr: 0032282	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  94-43 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected fusion, right wrist, status post right distal 
radius/ulnar stabilization, currently evaluated as 30 percent 
disabling.  

2.  The propriety of the initial 10 percent evaluation 
assigned for the service-connected carpal tunnel syndrome, 
left wrist.  

3.  Entitlement to an automobile or other conveyance and/or 
adaptive equipment allowance.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his mother



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to 
August 1980.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The Board remanded these matters for additional development 
of the record in September 1999.  

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  In 
light of this new law, the RO is invited to revisit the 
August 1999 rating decision which denied as not well grounded 
the claim of service connection for a dental condition as 
secondary to the service-connected bilateral carpal tunnel 
syndrome.  



REMAND

As noted hereinabove, the Board remanded this matter for 
additional development of the record in September 1999 for 
purposes of, among other things, affording the veteran a VA 
examination in order to determine the current severity of his 
service-connected right and left wrist disabilities, 
including to ascertain whether he is suffering from a 
separately ratable orthopedic condition relative to his left 
wrist condition and whether his service-connected disorders 
are of such severity as to preclude him from securing and 
following substantially gainful employment.

Based on the reports submitted, the examining physicians 
failed to follow the directives of the September 1999 remand 
order.  For instance, the orthopedic examination report 
contained no references to current diagnoses relative to the 
bilateral wrist disabilities.  

In addition, neither examiner addressed the issue of the 
impact of all of the veteran's service-connected disabilities 
on his ability to secure and follow substantially gainful 
employment.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims (Court).  The Court has stated that compliance by the 
Board or the RO is neither optional nor discretionary.  

Where compliance with the remand orders of the Board or the 
Court has not been achieved, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  

Therefore, the veteran must be afforded additional 
examinations so as to obtain an informed medical opinion as 
to the current severity of his service-connected 
disabilities.  In addition, all medical records should be 
obtained for review.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

For the foregoing reasons, the Board finds that additional 
development is required, and the claim is REMANDED for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
his left wrist disability since September 
1992 and his right wrist disability since 
January 1997.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources, including 
records from the VA Medical Center in 
Tucson, Arizona.

2.  The veteran should then be scheduled 
for VA orthopedic and neurological 
examinations to determine the current 
severity of his service-connected right 
and left wrist disabilities, including to 
ascertain whether he is suffering from a 
separately ratable orthopedic condition 
relative to his left wrist condition.  
All indicated testing in this regard 
should be completed.  The claims folder 
should be made available to the examiners 
for review before the examinations.  The 
examiners should report detailed findings 
and describe fully the extent to which 
the service-connected right and left 
wrist disabilities cause functional 
limitation, to include objective evidence 
of limitation of motion due to pain; and 
to make specific findings as to whether 
there is any evidence of swelling, 
deformity or atrophy.  Any functional 
impairment of the hand and fingers should 
be described in full.  The examiners 
should also determine whether, and to 
what extent (i.e., partial, complete) 
there is functional loss of use of the 
right hand and the impact of the 
veteran's disability picture on his 
employment.  Specifically, the examiners 
should state whether all of the veteran's 
service-connected disorders are of such 
severity as to preclude him from securing 
and following substantially gainful 
employment consistent with his education 
and work experience.  The examiners 
should explain the basis for his/her 
opinions and reconcile them with any 
previously reported medical evidence in 
the claims folder.  The reports of 
examination should be associated with the 
veteran's claims folder.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claims.  The 
RO should ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  If 
any benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



